                    Case 16-21742-kl             Doc 107         Filed 11/27/19          Page 1 of 2


B 2100A (Form 2100A) (12/15)

                     UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION
                                   :
In re:                             :
                                   :
    Lance Leonard Summers          :  Case No.: 16-21742
    Dana Ilean Summers             :  Chapter 13
                                   :  Judge Kent Lindquist
       Debtor.                     :  *********************
                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001 (e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.
Select Portfolio Servicing, Inc., as servicing
agent for U.S. Bank Trust National Association,
as Trustee for Towd Point Master Funding Trust
2019-PM8                                                           Bank of America, N.A.
               Name of Transferee                                              Name of Transferor
Name and Address where notices to Transferee                       Court claim # (if known): 15
should be sent:                                                    Amount of Claim
                                                                     Total Debt: $10,401.37
Select Portfolio Servicing, Inc.                                     Arrearage Portion: $957.12
P.O. Box 65250                                                     Date Claim Filed: September 28, 2016
Salt Lake City, UT 84165-0250

Phone: (800)258-8602                                               Phone: (800)669-6607
Last four Digits of Acct #: 9139                                   Last Four Digits of Acct. #: 3117

Name and Address where Transferee payments
should be sent (if different from above):

Select Portfolio Servicing, Inc.
Attn: Remittance Processing
P.O. Box 65450
Salt Lake City UT 84165-0450

Phone: (800)258-8602
Last four Digits of Acct #: 9139

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:      /s/ Adam B. Hall                                           Dated:      11/27/2019
Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.



19-040616_REG
                Case 16-21742-kl       Doc 107      Filed 11/27/19     Page 2 of 2


B 2100A (Form 2100A) (12/15)


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Transfer of Claim was

served on the parties listed below via e-mail notification:

   Nancy J. Gargula, Office of the U.S. Trustee, Region 10, 101 W. Ohio St., Room 1000,
   Indianapolis IN 46204

   Paul R. Chael, 401 West 84th Drive, Suite C, Merrillville, IN 46410

   Miguel F. Martinez, Attorney for Lance Leonard Summers and Dana Ilean Summers, Law
   Office of Moseley & Martinez, LLC, 8002 Utah Street, Merrillville, IN 46410,
   mmartinez@mm-bklaw.com

   Daniel W Matern, Attorney for Lance Leonard Summers and Dana Ilean Summers, Law
   Office of Moseley & Martinez, LLC, 1559 East 85th Avenue, Merrillville, IN 46410,
   dmatern@mm-bklaw.com


                                                                                  27 2019:
and on the below listed parties by regular U.S. mail, postage prepaid on November ___,

   Lance Leonard Summers and Dana Ilean Summers, 17976 Buchanan Street, Lowell, IN
   46356

   Lance Leonard Summers and Dana Ilean Summers, 117976 Buchanan Street, Lowell, IN
   46356

   Indiana Department of Revenue, Bankruptcy Section, N-203, 100 North Senate Room N240,
   MS 108, Indianapolis, IN 46201

   Bank Of America, N.a, 4909 Savarese Cir, Tampa, FL 33634

   Seterus, Inc, 14523 Sw Millikan Way St, Beaverton, OR 97005


                                                          /s/ Adam B. Hall




19-040616_REG
